Citation Nr: 1639823	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-22 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a heart disability, to include hypertension, a heart murmur, trace mitral regurgitation and trace tricuspid regurgitation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to June 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Board remanded the issues on appeal for further development.  After completing such development, the case has not been returned for appellate review.  

The Board also remanded the issues of entitlement to service connection for an acquired psychiatric disability and a lung disability.  In a December 2015 rating decision, the RO awarded service connection for schizoaffective disorder, claimed as personality disorder, and asthma, claimed as lung disease.  This award represents a full grant of the benefits sought on appeal.  

The issue of entitlement to service connection for a heart disability, to include hypertension, a heart murmur, trace mitral regurgitation and trace tricuspid regurgitation, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran is seeking service connection for right and left knee disabilities.  As the same evidence is relevant to both of these issues, the Board has addressed them under the same analysis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records include a March 1986 Screening Note of Acute Medical Care that reflected a complaint of bilateral knee pain for three days and an impression of overuse syndrome in the knees.  Further, an August 1988 record showed complaints of severe pain of both legs from the knees downward and assessment of bilateral shin splint and pain in gastrocnemius, secondary to overuse syndrome.  Remaining service treatment records are silent with respect to the knees.  Unfortunately, a discharge examination in not available.  

The Veteran filed her claim for service connection in June 2008.  She was afforded a VA examination in August 2008.  The examiner diagnosed the Veteran with chondromalacia in both knees and determined that such condition is not related to her military service.   

Follow up VA treatment records continue to show complaints of bilateral knee pain, but do not provide any etiological opinion.  

The Board previously determined that it was unclear whether the VA examiner had the benefit of reviewing the entire claims file because the examination report and opinion only referenced one episode of knee complaints and treatment in 1986, yet the Veteran had another episode in 1988.  As such, the Board remanded these issues for an addendum opinion.  

An addendum opinion was obtained in September 2015.  After thoroughly reviewing the evidence of record, the examiner opined that it is less likely than not  that the Veteran's 1986 and 1988 presentations related to the current claimed diagnosis of chondromalacia patella, bilateral knees because the lack of anatomical and function changes within the knee joint complex and joint space.  Furthermore, it is as least as likely as not that the Veteran's knee presentations were acute, transient and self-limiting because of the two year gap between presentations that was consistent with independent events, and separate clinical presentations of those anatomical structures of the leg without objective medical evidence of knee joint involvement.  For these reasons, it is less likely than not that the Veteran's claimed knee conditions is related to, caused by and/or aggravated by her military service.

The examiner also noted that the Veteran was supramorbidly obese.  The examiner also opined that it was as least as likely as not that the nature and etiology of the Veteran's claimed knee condition is related to, caused by and aggravated by her weight gain and age.  The examiner also opined that it is as least as likely as not that the 2008 presentation of patella tendon pain, bilaterally, related to her choice of exercise, age and increasing body habitat and less likely than not related to, caused by and/or aggravated by her time in military service.

The Board notes that the VA examiner considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Based on the medical evidence of record, the Board must find that, as there is no evidence of a chronic right and left knee disorders in service or for many years after service, service connection is not warranted.  Again, although there are two incidents of knee pain in service, service treatment records are completely silent with respect to any findings of a chronic right or left knee disorder.  Importantly, the September 2015 VA examiner found that the Veteran's current right and left knee disabilities were not related to service and provided a detailed rationale for this opinion.  There is no competent medical evidence of record to refute this opinion.  

Additionally, there is no evidence of arthritis within one year of discharge so the service incurrence of arthritis may not be presumed.  In this regard, the first post service medical evidence of chronic right and left knee disorders was in 2008, approximately 9 years after discharge.  As such, there is no competent medical evidence of pertinent symptoms since service.  See Walker, cited above.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  However, she is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

Moreover, the Board finds the Veteran's current assertions of pertinent symptoms during and since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, although service treatment records document two incidents of bilateral knee pain, the records are silent with respect to any findings of chronic right and left knee disorders.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Board also finds it significant the post medical evidence of record is silent with respect to any symptoms for nine years, which weighs against her statements that she had been experiencing such symptoms since her discharge.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  In sum, the Veteran's current statements, made in connection with her pending claim for VA benefits, that she has experienced continuous symptoms during and since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of any findings of a chronic knee disorder in service, the lack of medical evidence for many years after service, and the fact that she was silent with respect to any symptoms related to service until she filed her current claim in 2008 to be persuasive evidence against her claim.  Accordingly, while her contentions have been carefully considered, her statements are outweighed more the highly probative VA examination with opinion.  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claims for service connection for a right knee disability and left knee disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is also seeking service connection for a heart disability.  Service treatment records show that the Veteran complained of chest pain during service, with was diagnosed with costochondritis and was attributed to chronic cough.  Nevertheless, a March 1989 record also documented a heart murmur.  The Board previously remanded this claim to afford the Veteran a VA examination.  

On remand, the Veteran was afforded a VA Examination in May 2015.  The electronic record was reviewed.  The Veteran reported that she was told that she had a leaky valve.  However, there was no history of heart attack or stent placements.  Moreover, the examiner found that the Veteran did not suffer from ischemic heart disease.  The Veteran did not have a myocardial infarction, congestive heart failure, cardiac arrhythmia, infectious heart conditions, or pericardial adhesions.  Physical examination was normal.  The examiner noted that a METS test was performed in August 2012, but the test was terminated due to symptoms (identified as subjective dizziness) not related to a cardiac condition.  An interview based METs test was done at the time of the examination, the Veteran reported dyspnea and fatigue.  The METS level was found to be consistent with activities such as eating, dressing, take a shower, and slow walking.  The examiner observed that the limitation in METS level was due to multiple conditions, including the heart condition; it was not possible to accurately estimate the percent of METS limitation attributable to each medical condition.  The Veteran was very obese with history of chronic obstructive pulmonary disease and Asthma.  It was observed that the Veteran was rescheduled for an echocardiogram.  

The examiner observed that after reviewing the record, taking a medical history and examining the Veteran, the Veteran was diagnosed with non-specific systolic murmur by clinical examination in August 2012.  However, the August 2012 exercise stress test was negative for ischemia and a January 2009 echocardiogram did not reveal any congenital heart disease.  A chest x-ray in August 2012 was also normal.  There was no heart failure or enlargement. 

The examiner noted that the Veteran was diagnosed with hypertension, but it was not caused by or result of service as the Veteran had normal blood pressure readings in service in August 1988, April 1987 and February 1989.  However, the examiner failed to address a November 1987 record that showed an elevated blood pressure reading of 162/86.  Moreover, the examiner did not offer an etiological opinion on the non-specific systolic murmur.  The Board also directed the examiner to address relevant service treatment records, including a March 1986 Ambulance Report reflecting that the Veteran had a syncopal episode and was unresponsive for 4-5 minutes; an associated service treatment record showing an impression of URI and syncope; a June 1987 service treatment record reflecting the Veteran's complaint of chest pain, and an assessment of bronchitis with secondary chest wall pain; a September 1987 service treatment record (Emergency Care and Treatment Record) showing the Veteran's complaint of tightness in the chest with an impression was seasonal allergies; an April 1988 service treatment record (Emergency Care and Treatment Record) showing the Veteran's complaint of substernal pressure-like pain in mid-anterior chest; assessment was costochondritis; a March 1989 service treatment record showing the presence of a heart murmur, and June and July 2008 VA clinical records. 

Importantly, an echocardiogram the week after the examination showed that it was a technically difficult study due to suboptimal image quality.  However, the examiner found trace mitral regurgitation and trace tricuspid regurgitation.  Unfortunately, an etiological opinion was not done with respect to these heart disorders.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given that the examiner did not provide an opinion with respect to the Veteran's diagnosed heart murmur, trace mitral regurgitation and trace tricuspid regurgitation, or address all the relevant evidence of record, the Board finds that an addendum opinion is necessary.   

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who provided the May 2015 VA examination and opinion for an addendum opinion regarding the Veteran's heart disability.  If the May 2015 VA examiner is not available, the record should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the record, with respect to the Veteran diagnosed hypertension, heart murmur, trace mitral regurgitation and trace tricuspid regurgitation, the examiner should offer an opinion as whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder is caused by an incident, injury or disease in service.

A detailed rationale for any opinions expressed should be provided.  In proffering these opinions, the examiner must address the following: a March 1986 Ambulance Report reflecting that the Veteran had a syncopal episode and was unresponsive for 4-5 minutes; associated service treatment record shows an impression of URI and syncope; a June 1987 service treatment record reflecting the Veteran's complaint of chest pain, and an assessment of bronchitis with secondary chest wall pain; a September 1987 service treatment record (Emergency Care and Treatment Record) showing the Veteran's complaint of tightness in the chest with an impression was seasonal allergies; a November 1987 service treatment record  showing a blood pressure reading of 162/86; an April 1988 service treatment record (Emergency Care and Treatment Record) showing the Veteran's complaint of substernal pressure-like pain in mid-anterior chest; assessment was costochondritis; a March 1989 service treatment record showing the presence of a heart murmur, and June and July 2008 VA clinical records.      

2.  Readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


